Title: To James Madison from David Jones, 10 December 1814
From: Jones, David
To: Madison, James


        
          Dear Sir,
          Eastown Chester County December 10. 1814.
        
        I have now before me, a Pamphlet writen by mr Melish with his remarks on Sine Qua non. He has done the subject Justice. I shall publish my Sentiments on the same subject in the aurora under the Signature of the old Soldier.
        My opinion about Indians, may fail of your approbation, yet I am Sure I am right. I have writen on the Subject more than 30 years, I fear with very little Success, as the publick then cared little about it. Sed tempora mutantur. Part of my object in writing to you now is get your opinion on the republishing the encloased Pamphlet. I think the best Performance, which I have seen, on the subject. I have seen a memorial relative to this Subject has been presented to Congress. To them who are conscientiously scrupulous of bearing arms on any occation, this pamphlet is a compleat Directory. Let it be reprinted & send some Copies to them, would be the best reply.
        Mr Hayes is a man of Singular Talents, & to his Influence in vermont, we may ascribe the great Change in Politicks. Chittington feels himself Little in the Hands of Hay⟨n⟩es. If I am not able to go to the Lakes next Campaign, I wish him to succeed, & at all events, I wish that he may be appointed, for he is an excellent Preacher, & is a true Patriot. You have appointed one in that District, whom general Brown will not permitt to pretend to preach, he was Sent last Spring to washington to let you know his Services were not wanted. You will be so good as to inform of your opinion of Mr Haynes Sermon, & let me know how many Copies may be sent to you, the Price cannot exceed 25 Cts. I have written to the Secretary of war my opinion of a national Bank, & emitting continental money. I give the preference to Money, and none will rufuse it but the british Party, & other Enemies of our Cause & Country. Let the money be funded on Taxes, & back lands, with a Sinking fund. Let this money be received for all kind of Tax, & for the payment of back Land. Let all officers of governme[n]t receive it, & I will warrant the army receive it, I have consulted them already.
        This is a Subject, which I have introduced in all Companies in which I find men of political knowledge, & I find they agree with me. Last war

our continental money depreciated. It was impossible to be otherways, for we had neither Tax or back lands to fund the money; but if Bank is established, I shall acquiese for Something must be done immediately, or we shall come to a full Stand. The report of the Committee must be embraced with only a few observations; for if you was to follow the british Party in answereing long Speeches, the villains would gain their object, which is to gain Time till the british can be reinforced, & we will be unprepared as last year, they by inedative Speeches cost us 20 000d Dollars, for doing worse than nothing. After a few observations, let the Question be taken & decided, & in 9 Days the Law will pass, and our publick affairs will go on rapidly. Every other Plan has failed. Now, or Never, we are come to that State that nothing but energy will prevent a revolution. I am Sorry to see so little prescience in Congress, a man with half an Eye may see the Design of the British Faction. They wish to prevent Business, that the enemy may find us unprepared, & finally bring us back to be british Colonies. How long we are to bear with such Treasonable Conduct, I know not, but I see where it must end.
        You must pardon me for calling your attention to the Lakes. I shall only give you hints. 15 row gallies must be built this winter at Sackets harbour, to be ready early in the Spring. Each gally must carry two 18 pounders, & 32 oars with a Suitable number of Riflemen & Pikes sufficient if attacked by the Enemy to defend themselves compleatly. On each, there must be a good fornace to heat red hot shot, double headed shot, landgrage & round Shot. As soon as the battle begins, the gallies must row up to the wind[w]ard, & bare down on the Scare Crow, the big Ship, and while she is engaged with our Ships, fire briskly into her rigging, & into her hull. In 15 minutes all will be a Conflagration. To effect this, the fleet must be commanded by one of the best officers in our Service, Such as Ducature, & must have the best officers under him, & with the good hand of god there is no Danger. When we command ontario, all is our own, canada is gone, & the british will sue for Peace without a Sine Qua non.
        If this measure is not adopted, or something like it, the next Campain will fail us, as in Time past for want of Suitable men & measures. I wish 15 000d men to be at Sackets harbour ready to sail as soon as St Lawrence is clear of ice. On their way towards ogdensburg, where there must 10 000d to meet them. It is reported 5 miles above ogdensburg is the best place to cross. Prescot can make but feeble resistence. Having crossed, we shall Stop all communications from Lower Canada, & kingstown will soon capitulate for want of both men & provisions, for upper Canada can hardly support themselves. By next June the british may be subdued in upper Canada. You know this used to be my limits, but I doubt, we must expel them altogether, or we shall have no peace. The Enemy report at montreal that we have laid down two 74s at Sackets harbour, if this be so,

you know it. I prefer to all other vessels, gallies well prepared & well mannaged. Crossing with near 30 000d men will soon decide the state of the british in america, but be careful how you conclude a peace, for if you allow the british to have a Cannoe on the Lakes, we Shall soon have war, & ten times a greater evil will take Place, I mean the union will be necessarily dissolved, for if we know not how to Secure the western Interest, they will Petion for a Division. I tell you this, not as a gess. I wish you always to be ready to make peace on honorable Terms but Perhaps the Cou[n]try will be of a different mind on the Subject. The Country will never agree to some Parts of your Instructions to the Commissioners. I think you must have been a little intimidated. All we want is money, & money we must have. It is not proposed to make it a Tender. Bank notes are no tender & common consent has made them pass. And is there not the greatest reasson to beleive that common Consent will Sanction continental money much better secured than any Bank in the union? Indeed there was never a nation in a more critical Situation than are in at present, & some great effort must be made. I Question if any will refuse it, but the british Party, & we are sure they will for they cuning Enemies & they will see, if we have money the hopes of the british will End. We ought therefore to have a Section that will induce them to receive it, and that is, if any refuse it to pay a Debt, such Person shall receive no Interest to the End of the war, then he shall receive the Principal & no Interest. This is a Small Sacrifice for them to make who ought not to be suffered to live in the Land.
        I have red the Communications between our Commissioners & the british Jockies. I am astonished you have not recalled them long ago. It was consummate Impudence for these Jockies to call our Indians their allies. This tacitly acknowledges, that in Time of Peace, they have been tampering with them to corrupt them, & alienate their ⟨minds?⟩. And after all their bribes, how many have they got by corruption to Join? Not the tenth part of the Tribes under our Dominions. I see when France ceded the Canadas to england no mention is made of Indians. When England ceded all that the French ceded to them, to the united States not one word is Said about Indians. They were left to our Mercy to expel them, or kill them as we pleased. The whole Subject about Indians shall be investigated & published as soon as I can. The first number is ready & the others shall follow. I suppose your patience is exhausted, & it may be you may think, I have been rather precipitant. The time calls for every man to speak his mind. May the god of heaven give you wisdom in this Singular Time to discharge your Duty. With much Esteem I am
        
          David JonesChaplain 9th District
        
        
          N.B. I am so much engaged that I could not Copy this I hope you can read it.
        
       